Citation Nr: 1024730
Decision Date: 07/01/10	Archive Date: 09/09/10

Citation Nr: 1024730	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-36 594	)	DATE JUL 01 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to July 
1976.  

By its decision, dated September 28, 2009, the Board of Veterans' 
Appeals (Board), among other things, denied entitlement of the 
Veteran to service connection for asthma, but the Board did not 
at the time of entry of the foregoing decision have at its 
disposal the Veteran's response to the supplemental statement of 
the case issued in July 2009 and accompanying documentary 
evidence, which she has had submitted to VA within the time 
allotted.  On that basis, the Board herein vacates its action 
contained within its decision entered in September 2009 in which 
the Veteran's claim for service connection for asthma was denied.  

The Board has since solicited and obtained a waiver for initial 
consideration by the VARO in Waco, Texas, or the VA's Appeals 
Management Center (AMC), as to the additional argument and 
evidence submitted to VA in August 2009, and herein proceeds to 
adjudicate the merits of the Veteran's pending claim for service 
connection for asthma.  


FINDINGS OF FACT

1.  By its decision of September 28, 2009, the Board denied 
entitlement of the Veteran to service connection for asthma.  

2.  Thereafter, the Board was initially made aware that the 
Veteran's timely submitted written response, with accompanying 
documentary evidence, to the supplemental statement of the case 
of July 2009 had not been included in the record on appeal before 
it at the time of entry of its September 2009 decision.  

3.  Asthma was not manifested during service or for many years 
thereafter, and is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The Board's decision of September 28, 2009, addressing the 
issue of entitlement to service connection for asthma is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

2.  Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.   

In this instance, the Board entered a final decision on September 
28, 2009, denying service connection for asthma, without having 
had the opportunity of reviewing all of the pertinent evidence 
received by VA prior thereto or the knowledge of the existence of 
the Veteran's timely submitted reply to the AMC's most recent 
supplemental statement of the case.  As the foregoing represents 
a violation of the Veteran's right to due process of law, vacatur 
of that portion of the Board's decision denying entitlement to 
service connection for asthma is required.  This order to vacate 
in no way applies to the Board's grants of service connection for 
right and left knee disorders set out in its September 2009 
decision.  

Accordingly, only that portion of the Board's decision of 
September 28, 2009, addressing the issue of service connection of 
the veteran's entitlement to service connection for asthma, is 
hereby vacated.

Claim for Service Connection for Asthma

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in February 2004.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board acknowledges that the Veteran was not provided notice 
consistent with the guidance from the United States Court of 
Appeals for Veterans Claims (Court) as to the content of the 
notice as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board finds that the Veteran will not be 
prejudiced by this omission because the claim is being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
evidence of record contains the Veteran's service treatment 
records and post-service medical records.  The Veteran has 
testified to seeking treatment with private medical providers in 
the 1970s, but has indicated that these records are unavailable.  
The evidence of record contains private treatment records from 
Dr. Ignacio Rios Ortiz, which have been translated from Spanish 
to English.  At the Board hearing conducted in June 2008, the 
Veteran testified that Dr. Rios had informed her that her current 
respiratory problems were related to service.  In the August 2008 
Remand, the AMC was instructed to contact Dr. Rios to provide the 
medical bases and supporting authority for his opinion.  In 
November 2008, the AMC's delegate, the VA's Remand and Rating 
Development Team located at the RO in Huntington, West Virginia, 
contacted the Veteran and informed her that in order to obtain an 
opinion from Dr. Rios, she would need to complete VA Form 21-
4142, Authorization and Consent to Release Information.  The 
Veteran failed to return the completed VA Form 21-4142, and, 
thus, VA was unable to request an opinion from Dr. Rios.  While 
VA has a duty to assist the Veteran in the development of her 
claim, the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a 
claimant for VA benefits has the responsibility to present and 
support the claim.  38 U.S.C.A. § 5107(a).  There is otherwise no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  Additionally, the evidence of record contains 
a VA examination performed in November 2008.  The examination 
report obtained is thorough and contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Lastly, the Veteran and her representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
veteran's appeal.

Analysis

Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A February 1976 service treatment record reflects complaints of a 
sore throat for two days.  Additional complaints of fever, 
chills, and dizziness were noted.  It was felt that the Veteran 
possibly had strep throat; however, an upper respiratory 
infection was diagnosed.  A separate clinical record reflects a 
diagnosis of acute respiratory disease.  A clinical entry dated 
five days later reflects that the Veteran was feeling much better 
and had no complaints and, thus, she was discharged.  A June 1976 
examination performed for separation purposes reflects that the 
Veteran's 'nose,' 'sinuses,' 'mouth and throat,' and 'lungs and 
chest' were clinically evaluated as normal.

The Veteran testified at her video conference hearing before the 
Board in June 2008 that she had sought private medical treatment 
sometime between 1977 and 1979 for asthma.  Again, such records 
are unavailable as the physician is deceased.  She also testified 
that she sought treatment with Dr. Rios, beginning in 2004, who 
had prescribed an inhaler and some type of liquid medication and 
inhalation therapy.  She testified that Dr. Rios told her that 
her respiratory problems were related to military service.  The 
Veteran reported her belief that her in-service respiratory 
symptoms or disorder had developed into asthma.  Following 
service, she reported having continued to take medication for 
asthma.

In May 2004, the Veteran underwent a VA examination, which was 
conducted without the benefit of her VA claims file.  She 
reported that she began having problems with her lungs around 
1976 when she was on active duty, specifically noting that she 
started to have frequent bronchitis and sudden shortness of 
breath.  She reported this to a military physician and, according 
to the Veteran, she was told she had asthma.  She reported going 
to Mexico and buying over-the-counter medication, and stated that 
her condition resolved until it started getting worse about a 
year after service.  Upon physical examination and pulmonary 
function testing, the examiner diagnosed minimal obstructive 
airways disease and asthma.

On file are records from Dr. Rios, wherein it is indicated that 
the Veteran was initially seen in 2004 and continued to be seen 
in the years thereafter.  A diagnosis of asthma dating to 2004 
was set forth, albeit without any medical finding or opinion 
linking the Veteran's asthma to her period of military service or 
any event thereof.  

In November 2008, the Veteran underwent a VA examination, the 
report of which is signed by two VA staff physicians.  The 
Veteran reported that, during basic training, she had developed 
an acute asthmatic reaction after being in a gas chamber during 
basic training.  She reported being hospitalized for seven days.  
Since then, she complained of recurrent episodes of asthma.  She 
reported having an episode every three days needing albuterol 
every six hours and Atrovent every six hours.  She reported being 
placed on prednisone once three years prior.  She reported a 
history of bronchitis six years prior.  She complained of a 
chronic dry cough, particularly during asthmatic attacks.  Upon 
physical examination and pulmonary function testing, the examiner 
diagnosed moderate obstructive airways disease with parenchymal 
mild restriction, post-service.  The examiner opined that the 
Veteran's current respiratory disorder was less likely than not 
related to respiratory conditions treated while in service.  The 
examiner stated that the Veteran presented in service with an 
isolated episode of strep throat which was considered to be an 
acute respiratory disease.  The examiner explained that it was 
customary in service to admit to the hospital febrile soldiers 
living in barracks and that there was no clinical significance of 
that febrile illness in service and there were no asthma symptoms 
at that time.

Received by VA in August 2009 were statements, dated in August 
2009, from the Veteran regarding unrelated disability, as well as 
a July 2009 statement from her, indicating that she had been 
hospitalized in service for acute respiratory disease, that she 
was required to be in a gas chamber on numerous occasions which 
caused her to acquire asthma, and that she has frequent 
bronchitis and shortness of breath and a documented history of 
asthma dating to 1976. 

Also submitted by the Veteran to VA in August 2009 were various 
statements from co-workers, including nurses, only some of whom 
describe her respiratory difficulties.  References were therein 
made to the Veteran's asthma and triggers therefor, including bad 
weather, winds, and humidity.  Treatment was noted to involve use 
of a prescribed inhaler and the taking of hot teas.  

The essence of the Veteran's contentions is that her current 
respiratory disability, to include asthma, is related to symptoms 
she experienced during service in 1976.  The Veteran has 
indicated that she has continued to suffer from symptoms related 
to asthma since service, with some periods of improvement.  
However, the Veteran's contentions made decades after her period 
of service are simply not supported by the evidence of record.  
The Veteran sought treatment in service for a sore throat, fever, 
chills, and dizziness, for which assessments of an upper 
respiratory infection and acute respiratory disease were entered.  
The Veteran has testified that she reported bronchial symptoms to 
an in-service physician and was diagnosed with asthma; however, 
service treatment records do not reflect any such diagnosis.  She 
has also reported that she was hospitalized for seven days due to 
an acute asthmatic reaction.  While service treatment records do 
reflect that she was hospitalized from February 20 to 25, 1976, 
such admission was due to an acute respiratory infection, not an 
acute asthmatic reaction.  Service treatment records are devoid 
of a diagnosis of asthma or a chronic respiratory condition.  It 
is also significant that trained medical personnel found the 
veteran's lungs and chest to be clinically normal at the time of 
her separation examination in September 1975. 

Likewise, the November 2008 VA examiner acknowledged the isolated 
episode of strep throat which was considered to be an acute 
respiratory disease, and indicated that there was no clinical 
significance of that febrile illness and there were no asthma 
symptoms.  Thus, the examiner opined that the Veteran's current 
disability was less likely than not due to her respiratory 
conditions experienced in service.  The Board accepts the 
November 2008 VA examination opinion as being the most probative 
medical evidence on the respective subject, as such opinion was 
based on a review of all historical records and a thorough 
examination and was accompanied by a rationale based on specific 
reference to evidence contained in the Veteran's VA claims 
folder.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given 
the depth of the examination report, and the fact that such 
opinion was based on a review of the applicable record, the Board 
finds that the opinion is probative and material to the Veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board has considered the Veteran's testimony that Dr. Rios told 
her that her asthma is due to service.  The treatment records on 
file from Dr. Rios do reflect an assessment of asthma, but do not 
contain an indication of Dr. Rios' belief that the Veteran's 
asthma was related to service.  Thus, there is no documentary 
evidence of an opinion or rationale from Dr. Rios regarding the 
etiology of the Veteran's asthma.  As detailed, VA was unable to 
obtain further documentary evidence from Dr. Rios due to the lack 
of cooperation from the Veteran in completing the necessary 
releases.

The Board has considered the Veteran's statements concerning her 
respiratory symptoms.  A layperson is competent to report and 
describe symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran has not been shown to be 
capable of rendering medical conclusions as to either a diagnosis 
of asthma or as to its etiology, notwithstanding her training and 
role in the medical profession as a certified nursing assistant 
and telemetry technician.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board is cognizant of Court of Appeals for Veterans 
Claims' decisions finding that an opinion of a registered nurse 
is competent medical evidence and requiring the Board to provide 
reasons or bases for finding such opinion unpersuasive.  See, 
e.g., Williams v. Brown, 4 Vet. App. 270, 273 (1993).  The 
appellant in this case in not a registered nurse and she provides 
no evidence of specialized training in the area of determining 
the diagnosis or etiology of asthma.  She provides statements 
from registered nurses with whom she works or previously worked, 
but those statements do not speak to the etiology or onset date 
of the Veteran's asthma, but generally describe current symptoms, 
treatment, and resulting functional restrictions.  Physicians are 
presumably better qualified to provide an opinion on the 
diagnosis and etiology of diseases such as the disability at 
issue.  The Board is also hard pressed to assign much evidentiary 
weight to the opinion of a certified nursing assistant and 
telemetry technician, given 



the fact that one or more far more qualified medical 
professionals have stated that it was less likely than not that 
the Veteran's current respiratory disability was related to in-
service respiratory disturbances.  While conceding some probative 
value to the statements from the Veteran and her co-workers, the 
Board holds that the absence of pertinent abnormal findings 
recorded during service, the normal contemporaneously recorded 
separation examination, the absence of any relevant abnormal 
findings recorded for so many years after service, and the 
examinations and opinions provided by physicians who have 
examined the Veteran in recent years who again have more 
education and training in the diagnosis of diseases, all weigh 
against the claim for service connection.  For the aforementioned 
reasons, the Board finds that this latter evidence has 
significantly more probative value than statements provided by 
the Veteran as a certified nursing assistant/telemetry technician 
regarding the origins of her asthma.  

In reviewing the totality of the evidence in this case, the Board 
is unable to conclude that the Veteran in fact suffered a chronic 
respiratory condition during service.  Her statements made years 
after the fact are inconsistent with the contemporaneous service 
treatment records which reflect only an acute respiratory 
infection.  There is also little or no supporting evidence of 
asthma complaints or treatment for a number of years after 
service.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  In sum, the Board declines to accept the 
Veteran's contention that respiratory symptoms experienced during 
service are the cause of current respiratory disability, to 
include asthma.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In the present 



case, the weight of the evidence is against the Veteran's claim, 
and service connection for asthma is therefore not warranted.


ORDER

Service connection for asthma is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0936824	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to July 
1976.

This matter came to the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas, that denied the 
benefit sought on appeal.  The Board returned this matter for 
additional development in August 2008, and the case was 
subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Right knee disorder is causally related to service.

2.  Left knee disorder is causally related to service.

3.  Asthma was not manifested during service or for many 
years thereafter, and is not shown to be causally or 
etiologically related to service.  


CONCLUSIONSOF LAW

1.  A right knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  A left knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The Board acknowledges that the Veteran was not provided 
notice consistent with the guidance from the United States 
Court of Appeals for Veterans Claims (Court) as to the 
content of the notice as set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, the Board finds that the 
Veteran will not be prejudiced by this omission because the 
claims of service connection for the knee disorders are being 
granted, and the RO will, upon issuance of this decision, 
assign a disability rating and an effective date for service 
connection, from which the Veteran will be able to express 
any disagreement she may have and begin an appeal.  As to the 
claim for service connection for asthma, because the claim is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the evidence of record contains the Veteran's 
service treatment records and post-service medical records.  
The Veteran has testified to seeking treatment with private 
medical providers in the 1970's, but has indicated that these 
records are unavailable.  The evidence of record contains 
private treatment records from Dr. Ignacio Rios Ortiz, which 
have been translated from Spanish to English.  At the Board 
hearing, the Veteran testified that Dr. Rios had informed her 
that her current respiratory problems were related to 
service.  In the August 2008 Remand, the RO was instructed to 
contact Dr. Rios to provide the medical bases and supporting 
authority for his opinion.  In November 2008, the RO 
contacted the Veteran and informed her that in order to 
obtain an opinion from Dr. Rios, she would need to complete 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The Veteran failed to return the completed VA 
Form 21-4142, and thus VA was unable to request an opinion 
from Dr. Rios.  While VA has a duty to assist the Veteran in 
the development of her claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The law also provides that a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A. § 5107(a).  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in November 2008.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

Lastly, the Veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Law & Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Right and Left Knees

Service treatment records reflect that the Veteran sought 
treatment in March 1976 complaining that her knees just went 
out on her.  Her knees were blue and purple.  She reported 
that both knees are painful when walking.  She did not recall 
an injury.  The impression was possible early tibial stress 
reactions, greater in the right knee, and left achilles 
tendonitis.  A March 1976 physical therapy entry reflects 
that the Veteran reported no improvement.  The examination 
was negative except for continued tenderness of the medial 
portion of the proximal aspects of the tibias.  A subsequent 
March 1976 physical therapy entry reflects there was mild 
tibial flare tenderness to palpation with no other findings.  
She returned to full duty.  An examination performed for 
separation purposes in June 1976 reflects that the 'lower 
extremities' were clinically evaluated as normal.  

The Veteran testified that sometime between 1977 and 1979, 
she sought treatment for her knees with a private physician, 
and treated with Motrin, Percocet and Tylenol.  She testified 
that the private physician told her that her knee problems 
were related to service.  Such physician, however, is 
deceased and such records are unavailable for review.

A May 2004 VA examination report reflects diagnoses of 
symptomatic right knee mild osteoarthritis and meniscal 
mixoid degeneration, and symptomatic left knee, patellar 
femoral pain syndrome.

In November 2008, the Veteran underwent a VA examination.  
She reported that during basic training in 1976, she fell 
down from a truck hurting both knees.  She complained of 
constant pain, which has been progressively worse during the 
last 20 years.  Upon physical and MRI examination, the 
examiner diagnosed degenerative joint disease of right and 
left knee, and left knee meniscal tear.  The examiner opined 
that the current diagnosed knee conditions are related to the 
injuries reported in service.  The examiner stated that the 
current bilateral knee degenerative conditions could be the 
result of knee injuries during basic training.  The tibia 
stress reactions were not confirmed with a bone scan; 
however, the degenerative knee changes could be a late 
finding of these reactions.  

The Board accepts the November 2008 VA examination opinion as 
being the most probative medical evidence on the respective 
subject, as such opinion was based on a review of all 
historical records and a thorough examination.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination report, and the fact that such opinion was based 
on a review of the applicable record, the Board finds that 
the opinion is probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
acknowledges that the examiner's rationale was phrased using 
the term "could" which is considered too speculative to 
provide the degree of certainty required; however, the 
examiner's initial etiological opinion that the Veteran's 
current bilateral knee conditions are related to the injuries 
reported in service is definitive in nature.

While a continuity of symptomatology has not been clearly 
established, in view of the November 2008 opinion of record, 
the Board is compelled to find that there is at least a state 
of equipoise of the positive evidence and the negative 
evidence as to the etiology of the Veteran's left knee and 
right knee disabilities.  Accordingly, service connection is 
warranted for right knee disability and left knee disability.  
38 U.S.C.A. § 5107(b).  

Asthma

A February 1976 service treatment record reflects complaints 
of a sore throat for the prior 2 days.  The Veteran 
complained of fever, chills, and dizziness.  It was noted 
that she possibly had strep throat.  An upper respiratory 
infection was diagnosed.  A separate clinical record reflects 
a diagnosis of acute respiratory disease.  A clinical entry 
dated 5 days later reflects that the Veteran was feeling much 
better and had no complaints, thus she was discharged.  A 
June 1976 examination performed for separation purposes 
reflects that the Veteran's 'nose,' 'sinuses,' 'mouth and 
throat,' and 'lungs and chest' were clinically evaluated as 
normal.  

The Veteran has testified that she sought private treatment 
sometime between 1977 and 1979 for asthma.  Again, such 
records are unavailable as the physician is deceased.  She 
also testified that she has sought treatment with Dr. Rios 
since 2004 who has prescribed an inhaler and some type of 
liquid medication and inhalation therapy.  She testified that 
Dr. Rios told her that her respiratory problems were related 
to military service.  The Veteran reported her belief that 
her in-service respiratory symptoms or disorder had developed 
into asthma.  Following service, she continued to take 
medication for asthma.  

In May 2004, the Veteran underwent a VA examination.  She 
reported that she began having problems with her lungs around 
1976 when she was in active duty after she started to see 
some frequent bronchitis and evidence of sudden shortness of 
breath when she was in active duty.  She reported this to the 
military physician and according to the Veteran she was told 
she had asthma.  She reported going to Mexico and buying over 
the counter medication, and stated that her condition 
resolved until it started getting worse about a year after 
service.  Upon physical examination and pulmonary function 
testing, the examiner diagnosed minimal obstructive airways 
disease and asthma.  

In November 2008, the Veteran underwent a VA examination.  
The Veteran reported that during basic training she developed 
an acute asthmatic reaction after being in a gas chamber 
during basic training.  She reported being hospitalized for 7 
days.  Since then, she complained of recurrent episodes of 
asthma.  She reported having an episode every 3 days needing 
albuterol every 6 hours, and Atrovent every 6 hours.  She 
reported being placed on prednisone once 3 years prior.  She 
reported a history of bronchitis 6 years prior.  She 
complained of a chronic dry cough particularly during 
asthmatic attacks.  Upon physical examination and pulmonary 
function testing, the examiner diagnosed moderate obstructive 
airway disease with parenchymal mild restriction, post-
service.  The examiner opined that the Veteran's current 
respiratory disorder is less likely than not related to 
respiratory conditions treated while in service.  The 
examiner stated that the Veteran presented with an isolated 
episode of strep throat which was considered acute 
respiratory disease.  The examiner explained that it is 
customary in service to admit febrile soldiers that live in 
barracks.  There is no clinical significance of that febrile 
illness and there were no asthma symptoms.  

The essence of the Veteran's contentions is that her current 
respiratory disability, to include asthma, is related to 
symptoms experienced during service in 1976.  The Veteran has 
indicated that she has continued to suffer from symptoms 
related to asthma since service, with bouts of improvement.  
However, the Veteran's contentions made decades after her 
period of service are simply not supported by the evidence of 
record.  The Veteran sought treatment for a sore throat, 
fever, chills, and dizziness, which was assessed as an upper 
respiratory infection and acute respiratory disease.  The 
Veteran has reported that she reported bronchial symptoms to 
an in-service physician and was diagnosed with asthma; 
however, service treatment records do not reflect any such 
diagnosis.  She has also reported that she was hospitalized 
for 7 days due to an acute asthmatic reaction.  While service 
treatment records do reflect that she was admitted for 5 
days, such admission was due to an acute respiratory 
infection, not an acute asthmatic reaction.  Service 
treatment records are devoid of a diagnosis of asthma or a 
chronic respiratory condition.  It is also significant that 
trained medical personnel found the Veteran's lungs and chest 
to be clinically normal at the time of her separation 
examination in September 1975.  

Likewise, the November 2008 VA examiner acknowledged the 
isolated episode of strep throat which was considered an 
acute respiratory disease, and indicated that there was no 
clinical significance of that febrile illness and there were 
no asthma symptoms.  Thus, the examiner opined that the 
Veteran's current disability is less likely due to her 
respiratory conditions experienced in service.  The Board 
accepts the November 2008 VA examination opinion as being the 
most probative medical evidence on the respective subject, as 
such opinion was based on a review of all historical records 
and a thorough examination.  See Boggs v. West, 11 Vet. App. 
334, 343 (1998).  Given the depth of the examination report, 
and the fact that such opinion was based on a review of the 
applicable record, the Board finds that the opinion is 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board has considered 
the Veteran's testimony that Dr. Rios told her that her 
asthma is due to service.  The treatment records on file from 
Dr. Rios dated in 2004 and 2005 do reflect an assessment of 
asthma, but do not contain an indication of Dr. Rios' belief 
that her asthma is related to service.  Thus, there is no 
documentary evidence of an opinion or rationale from Dr. Rios 
regarding the etiology of her asthma.  As detailed, VA was 
unable to obtain further documentary evidence from Dr. Rios 
due to the lack of cooperation from the Veteran in completing 
the necessary releases.

The Board has considered the Veteran's statements concerning 
her respiratory symptoms.  A layperson is competent to report 
and describe symptoms.  After reviewing the totality of the 
evidence in this case, the Board is unable to conclude that 
the Veteran in fact suffered a chronic respiratory condition 
during service.  Her statements made years after the fact are 
inconsistent with the contemporaneous service treatment 
records which reflect only an acute respiratory infections.  
There is also no supporting objective evidence of asthma 
complaints or treatment for a number of years after service.  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  In sum, the Board declines to 
accept the Veteran's contention that respiratory symptoms 
experienced during service are the cause of current 
respiratory conditions, to include asthma.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the Veteran's claim, and service 
connection for asthma is therefore not warranted.


ORDER

Service connection for left knee disorder is granted.  

Service connection for right knee disorder is granted.

Service connection for asthma is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


